DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeb et al. (WO2017193124).
Regarding Claim 1, Reeb et al. discloses a locking device, comprising: a sliding block 18 (figure 2) slidable between a locked position and an open position; and a pendulum weight 100 (figure 10) pivotable around a pivot point and detachably attached to a magnet (paragraph 52), when detached from the magnet, the pendulum weight pivots to a blocking position to block the sliding block from sliding to an open position (paragraph 52).
Regarding Claim 2, Reeb et al. discloses a latching mechanism abutting the sliding block 22/120 (figure 2 and 13).
Regarding Claim 3, Reeb et al. discloses the front side of the sliding block abuts the back side of the latching mechanism (figure 13), so that the latching mechanism slides backwardly toward the sliding block when the sliding block is in its open position (figure 13; paragraph 53).
Regarding Claim 4, Reeb et al. discloses a spring biasing the latching mechanism toward the sliding block (paragraph 38).
Regarding Claim 5, Reeb et al. discloses rollers on which the sliding block slides (paragraph 10).
Regarding Claim 6, Reeb et al. discloses the sliding block comprises a protrusion that aligns with a notch on the pendulum weight when the pendulum weight is magnetically attached to the magnet (figure 13).
Regarding Claim 7, Reeb et al. discloses the locking device is subjected to a jerking or jarring motion, the pendulum weight is detached from the magnet (paragraph 54).
Regarding Claim 14, Reeb et al. discloses a cover enclosing the sliding block and the pendulum weight (Figure 1).
Regarding Claim 16, Reeb et al. discloses a waste container 400 (figure 18) comprising a main box 404 (figure 18), a lid 402 (figure 18) attached to the main box by a lid hinge (figure 18; paragraph 33), the lid comprising the locking device of claim 1 mounted thereon (figure 18).
Regarding Claim 17, Reeb et al. discloses the locking device keeps the lid locked when the waste container falls over and impacts the ground (figure 18; paragraph 60).
Regarding Claim 18, Reeb et al. discloses a locking member mounted to a wall of the main box (figure 18).
Regarding Claim 19, Reeb et al. discloses a locking member mounted to a wall of the main box (figure 18), the locking member engages the latching mechanism to lock the lid (figure 18).
Regarding Claim 20, Reeb et al. discloses a method for making a waste container comprising the steps of 17providing the waste containing a main box 404 (figure 18) and a lid 402 (figure 18) attached to the main box by a lid hinge (paragraph 33, figure 18); and mounting the locking device of claim 1 in a cutout of the lid (Figure 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeb et al. (WO2017193124).
Regarding Claim 11, Reeb et al. teaches all the limitations substantially as claimed except for the pendulum weight is a semicircular mass pivotable on a pivot post.  However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Regarding Claim 12, Reeb et al. discloses the pendulum weight is rotatable around the post in a front/back direction or a left/right direction (paragraph 44).
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeb et al. (WO2017193124) in view of Reeb et al. (2)(U.S. Patent No. 9,981,802).
Regarding Claims 13 and 15, Reeb et al. teaches all the limitations substantially as claimed except for a safety release extending from the bottom cover for placing the sliding block into the open position.  However, Reeb et al. (2) teaches a safety release extending from the bottom cover for placing the sliding block into the open position 310 (figure 7; column 4, lines 21-35).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reeb et al. to include a safety release, as taught by Reeb et al. (2), in order to prevent accidental lock in within the container.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733